t c memo united_states tax_court donald a wesley and sandra f wesley petitioners v commissioner of internal revenue respondent docket no filed date donald a wesley and sandra f wesley pro sese jessica r nolen for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy- related penalty under sec_6662 on petitioners’ federal_income_tax tax for their taxable_year of dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision for petitioners’ taxable_year are are petitioners entitled to a deduction under sec_170 for claimed charitable_contributions in excess of the deduction that respondent allowed under that section we hold that they are not are petitioners liable for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners resided in missouri at the time they filed the petition during petitioners donald a wesley mr wesley and sandra f wesley ms wesley operated disciples empowered by christ ministries a community outreach program we shall sometimes refer to disciples empowered by christ ministries as the ministry at all relevant times petitioner mr wesley served as pastor of the ministry in his capacity as pastor mr wesley controlled the ministry petitioners timely filed a tax_return return for their taxable_year petitioners attached to that return schedule a itemized_deductions and claimed a charitable_contribution_deduction of dollar_figure respondent issued to petitioners a notice_of_deficiency notice for their taxable_year in that notice respondent determined inter alia that petitioners are liable for their taxable_year for the accuracy-related_penalty under sec_6662 after respondent issued the notice to petitioners petitioners submitted to respondent form 1040x amended u s individual_income_tax_return amended_return for their taxable_year in petitioners’ amended_return petitioners showed inter alia an additional deduction for claimed charitable_contributions in excess of the amount that they had claimed in their return and that respondent did not disallow in the notice opinion petitioners bear the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 deductions are a matter of legislative grace and petitioners must prove their entitlement to any deductions claimed see 503_us_79 the code and the respondent did not disallow the charitable_contribution_deduction of dollar_figure that petitioners claimed in their return petitioners concede that they have unreported income of dollar_figure that respondent determined in the notice regulations thereunder required petitioners to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs we consider first petitioners’ position that in addition to the charitable_contribution_deduction that they had claimed in their return and that respondent did not disallow in the notice they are entitled to a charitable_contribution_deduction of dollar_figure for contributions that they claim they made during to or for_the_use_of the ministry we shall refer to the additional charitable_contribution_deduction of dollar_figure that petitioners are claiming here as the charitable_contribution amount at issue in support of their position petitioners rely on their respective testimonies and certain documents each of which is titled contributions statement we shall refer to the documents titled contributions statements as petitioners’ claimed documents we have increased the charitable_contribution amount at issue to correct a 73-cent error made in one of the parties’ stipulations of facts see 93_tc_181 the heading at the top of each of petitioners’ claimed documents is disciples empowered by christ ministries in addition to petitioners’ names and address each of those documents shows a date on which the document was purportedly prepared purported preparation date and describes the contribution that was purportedly made to the ministry the bottom of each of petitioners’ claimed documents states in pertinent part thank you so much for your continued with respect to the respective testimonies of mr wesley and ms wesley we found their testimonies to be in certain material respects uncorroborated and self-serving we shall not rely on the respective testimonies of mr wesley and ms wesley to establish petitioners’ position that they are entitled to deduct the charitable_contribution amount at issue see eg 87_tc_74 with respect to petitioners’ claimed documents mr wesley acknowledged during his testimony that he manufactured those documents in approximately three years after petitioners’ taxable_year at issue nonetheless the respective purported preparation dates on many of petitioners’ claimed documents show a date in not in by way of further illustration of the unreliable nature of petitioners’ claimed documents one of petitioners’ claimed documents shows a contribution purportedly made to the ministry when in fact as mr wesley acknowledged at trial the amount shown on that document was purportedly given to united way another of petitioners’ claimed documents shows a contribution purportedly made to the ministry when in fact as mr wesley acknowledged at trial the amount shown on that document was paid_by use of a credit card in the continued contributions name of the ministry not a credit card in the name of petitioners we shall not rely on petitioners’ claimed documents to establish petitioners’ position that they are entitled to deduct the charitable_contribution amount at issue sec_170 allows a deduction for any charitable_contribution as defined in sec_170 that is made during a taxable_year a taxpayer claiming a deduction under sec_170 must satisfy certain statutory and regulatory requirements we shall refer collectively to the statutory and regulatory requirements as the charitable_contribution_deduction requirements see sec_170 c f sec_1_170a-1 sec_1_170a-13 a - c income_tax regs the charitable_contribution_deduction requirements that a taxpayer must satisfy vary depending on whether the claimed contribution consists of money or property other than money and the value of the contribution see sec_170 c f sec_1_170a-1 sec_1_170a-13 a - c income_tax regs on the record before us we find that petitioners have failed to carry their burden of establishing that they satisfy the applicable charitable_contribution_deduction requirements with respect to the charitable_contribution amount at issue on the record before us we find that petitioners have failed to carry their burden of establishing that they are entitled to deduct under sec_170 the charitable_contribution amount at issue we consider now the accuracy-related_penalty under sec_6662 that respondent determined in the notice that section imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 respondent argues that petitioners are liable for their taxable_year for the accuracy-related_penalty because of negligence or disregard of rules or regulations and because of a substantial_understatement of tax the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to the accuracy- related penalty under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite although respondent bears the burden of production with respect to the penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues id petitioners concede that they have the unreported income of dollar_figure that respondent determined in the notice on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 sec_1_6662-3 of the income_tax regulations provides that negligence is strongly indicated where a taxpayer fails to include i n an income_tax return an amount of income shown i n an information_return petitioners present the following argument as to why they were not negligent the petitioners acknowledge their lack of due diligence regarding the timeliness of filing the original form the petitioners did eventually file a return for using form 1040x and when they realized their mistake they did attempt to rectify it by maintaining dialogue with the local irs office and the u s tax courts sic they did report their correct income to the irs see supra note we do not understand how petitioners’ above-quoted argument relates to whether the accuracy-related_penalty should be imposed on them for their taxable_year let alone how it establishes that they are not liable for that year for that penalty on the record before us we find that petitioners have failed to meet their burden of proving that they were not negligent in failing to include dollar_figure of unreported income in their return on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment for their taxable_year on the record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for their taxable_year for the accuracy-related_penalty under sec_6662 we found that petitioners are liable for the accuracy-related_penalty under sec_6662 because of negligence as a result we need not address respondent’s alternative argument that petitioners are liable for the accuracy-related_penalty because of a substantial_understatement of tax under sec_6662 we have considered all of the contentions and arguments of petitioners and respondent that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and petitioners’ concession decision will be entered for respondent we have considered inter alia petitioners’ argument that 39_f2d_540 2d cir entitles petitioners to deduct under sec_170 the charitable_contribution amount at issue we have concluded that cohan is inapposite to our resolution of that issue
